Citation Nr: 1709141	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for residual scar on the chest. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the Army from August 1968 to May 1971.  He died in January 2003.  The Appellant is a surviving child of the Veteran. 

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  He was awarded the National Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, two Overseas Bars, and an Expert M-16 Badge for his service in Vietnam.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

As a preliminary matter, the Board notes that the record shows an outstanding question regarding the Appellant's representation.  The record shows that The American Legion agreed to represent the Appellant, noted as the Veteran's daughter on a valid VA 21-22, in December 2010.  The Appellant perfected her appeal to the Board with a VA Form 9 received in October 2012.  The appeal was certified to the Board in December 2012, and later that month, the Board advised the appellant that he case had been transferred to the Board.

Thereafter, in September 2016, The American Legion transmitted a letter to the Board stating it was withdrawing representation of the Appellant due to the Veteran being deceased.  Following that letter, The American Legion filed a brief on the Appellant's behalf in October 2016.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  The September 2016 writing indicated that the Veteran was deceased.  However, this fact cannot serve as good cause to withdraw as the Veteran was deceased at the time The American Legion accepted representation.  Regardless, it appears that the Appellant's representative attempted to withdraw under the mistaken understanding that the December 2010 VA 21-22 was for the deceased Veteran, and not the Appellant.  [The names of the Veteran and the appellant are very similar].  The Board comes to this understanding as The American Legion filed a written brief on behalf of the Appellant the month following that letter, demonstrating that it intended to continue representing the Appellant.  As such, the Board has reflected that The American Legion remains the Appellant's in this matter on the first page of this decision.  

The Board notes that the RO has not developed this appeal in accordance with the due process requirements for contested claims; however, as 38 C.F.R. § 3.816 requires that any benefit be divided equally between the appellant and her brother, the claim at issue does not satisfy the definition of a contested claim per 38 C.F.R. § 20.3(p).  

In August 2010, the RO sent a letter to the Estate of the Veteran providing notification that it would be undertaking a special review of the Veteran's claims file to determine whether the appellant could be considered a class member under the class action case, Nehmer v. U.S. Department of Veterans Affairs.  In December 2010, the RO wrote the appellant and invited her to submit additional evidence or argument.

The RO completed the review required by the Nehmer orders, and in a December 2011 rating decision, granted service connection for a chest scar, status post coronary artery bypass surgery with an evaluation of 0 percent effective October 31, 1996.  The RO advised the appellant and her brother of this decision in March 2012.

The provisions of 38 C.F.R. § 3.816 set forth the class members who may be considered for awards under the Nehmer court orders, and govern the payment of benefits to survivors or estates of deceased beneficiaries.  As the Veteran served in Vietnam during the Vietnam Era, is considered a Vietnam veteran presumed to have been exposed to an herbicide agent (see 38 C.F.R. § 3.307(a)(3)), and had service connection established for coronary artery disease as a disease presumptively caused by herbicide exposure based on his Vietnam service (see 38 C.F.R. § 3.309(e) in an October 2002 rating decision.  He was a "Nehmer class member." See 38 C.F.R. § 3.816(b).
 
However, when a Nehmer class member entitled to retroactive benefits under 38 C.F.R. § 3.816 dies prior to receiving payment of any such benefits, as in this case, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  Under this provision, benefits are paid as follows, in this sequential order: to the Nehmer class member's spouse (i.e., the spouse legally married to the Veteran at the time of his death); to the class member's child(ren) regardless of age or marital status (i.e., natural and adopted children and any stepchildren who were members of the class member's household at the time of his death); to the class member's parent(s); and finally, to the class member's estate. 

The Appellant perfected an appeal to the Board, arguing that a higher rating for the scar was warranted as it was disfiguring and did not close properly initially and was thereafter painful and sensitive to touch.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's chest scar was painful, unstable, not well-healed, limited function of the chest or other area of the body, or covered 6 square inches or more.  


CONCLUSION OF LAW

A compensable rating is not warranted for the Veteran's chest scarring status post myocardial infraction and coronary artery bypass graft surgery.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Diagnostic Codes 7801 to 7805 (2016), and Diagnostic Codes 7801 to 7805 (as in effect before October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal considers a posthumous appeal for a higher initial rating for a chest scar.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). 

The record contains a May 1998 VA report of contact with the Veteran, where he advised that he was receiving Social Security Administration (SSA) disability benefits starting in April 1998.  VA has a duty to obtain SSA records where it has notice of an application for SSA disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering [SSA] records when put on notice that the veteran is receiving [SSA] benefits.").  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing Federal Rule of Evidence 401, defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable that it would be without evidence").  In this case, there is no indication that any SSA records would be relevant to the claim now on appeal.  That is, there is no evidence that these records would relate to the severity or condition of the chest scar disability during the period under appeal.  As such, SSA records would not avail the Appellant and remanding the case to obtain these records would serve no useful purposes.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (199) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

38 C.F.R. § 3.159(c)(4) requires VA in a claim for disability compensation to provide a medical opinion where, upon a review of the evidence of record, it determines it is necessary to decide the claim.  The Board has reviewed the entire record, and the Appellant, outside of lay evidence, has not provided any additional medical evidence to substantiate the claim.  Further, as the Veteran is no longer available to be examined, any medical opinion would be speculative and insufficient to support the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  Accordingly, the most relevant evidence is those medical records that were created during the Veteran's lifetime.  Thus, the Board can decide the claim based on what is currently contained in the record. 

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. The Appellant's Standing

The Appellant, as a survivor of the Veteran, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by 38 C.F.R. § 3.816, along with the Veteran's other surviving child.  Specifically, the Veteran served in Vietnam during the Vietnam Era and, thus, is presumed to have been exposed to a herbicidal agent.  See 38 C.F.R. § 3.307 (a).  During the Veteran's lifetime, in March 2002 service connection had been established for diabetes mellitus as a disease presumptively caused by herbicide exposure based on his Vietnam service.  A 100 percent rating was made effective October 31, 1996.  See 38 C.F.R. § 3.307, 3.309 (e).  That rating decision also granted a 100 percent rating for lymphoma presumptively caused by herbicide exposure, effective March 4, 2002.  

In addition, the Veteran was service connected at 100 percent for coronary heart disease status post bypass graft and myocardial infraction due to service connected diabetes mellitus in an October 2002 rating decision, effective October 31, 1996.  The October 2002 rating decision also awarded service connection for peripheral neuropathy of the right and left lower extremities due to diabetes mellitus each rated at 10 percent, effective January 29, 1999, as well as special monthly compensation at the housebound rate.  

As the Veteran did not have a surviving spouse, the Appellant as the Veteran's child, along with the Veteran's other surviving child, is considered the first individual entitled to any retroactive benefits available under 38 C.F.R. § 3.816.  See 38 C.F.R. § 3.816(f)(1).  Thus, the Appellant, along with the other surviving child, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as his survivor.  

III. 
Higher Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With a claim for a higher initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 4.3.  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experienced.  The Appellant's statements describing her observations of the Veteran are competent evidence to the extent that she can describe what she observed.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.  

The Veteran's chest scar was evaluated as noncompensable pursuant to 38 C.F.R. § 4.118.  The pertinent rating criteria for evaluating skin disabilities, specifically scars, were amended effective October 23, 2008.  This amendment applies to all applications for benefits received by VA on or after October 23, 2009.  73 Fed. Reg. 54, 708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  

Normally, where a claim for scar-related benefits was filed before October 23, 2008, the amendments would not ordinarily be applicable to that appeal unless the Veteran requested review under the revised scar criteria.  However, as the Veteran's chest scar was rated by the RO pursuant to Nehmer after his death, and the RO related the chest scar disability back to October 31, 1996, the Board will consider both the old and revised criteria.  The Appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, but rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Appellant.  

A. Criteria Effective before October 23, 2008

Under Diagnostic Code 7801, for scars, other than head, face, or neck, that are deep or that cause limited motion, a 10 percent rating is assigned for such scars that cover an area or areas exceeding 6 square inches (39 sq. cm.), a 20 percent rating is assigned for such scars that cover an area exceeding 12 square inches (77 sq. cm.), a 30 percent rating is assigned for such scars that cover an area or areas exceeding 72 square inches (465 sq. cm.), and a 40 percent rating is assigned for such scars that cover an area or areas exceeding 144 square inches (929 sq. cm.).  Note (2): A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating. 

Under Diagnostic Code 7803, superficial, unstable scars are assigned a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, superficial scars that were painful on examination are assigned a 10 percent rating.

Under Diagnostic Code 7805, other scars are rated based upon limitation of function of the affected part.  

B. Criteria Effective From October 23, 2008

Under Diagnostic Code 7801, burn scars or other scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are assigned a 10 percent rating for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), and a 30 percent rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Note (1): A deep scar is one associate with underlying soft tissue damage.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent rating for an area of 144 square inches (929 sq. cm.) or greater.  Note (1): A superficial scar is one not associated with underlying soft tissue damaged.  

Under Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805, for other scars (including linear scars) and other effects of scar evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 

C. Factual Background

The Appellant's May 2012 notice of disagreement argued that the RO's December 2011 rating decision awarding a noncompensible rating for the Veteran's chest scar was incorrect as it did not recognize the disfiguring nature of the scar.  Later in her October 2012 substantive appeal on a VA Form 9, she further alleged that the Veteran's scar/incisional site did not close properly, and that shortly after the surgery he had additional treatment to reclose the incision.  She stated that the reclosed incision caused a larger and more disfiguring scar that was painful and sensitive to touch.  She further contended that the Veteran's VA exams for his heart condition were inadequate as they did not include measurements or specific questions relating to the size and severity of the scar.  For these reasons, the Appellant argues that the Veteran's chest scar should have been initially rated at a higher percentage. 

VA records from September 1986 show that the Veteran complained of chest aches and pains, with the medical provider diagnosing the Veteran with musculoskeletal pain.  VA records including those from November 1996, January 1998, June 1998, November 1998, July 2000, January 2001, March 2001, August 2001, September 2001, December 2001, January 2002, and February 2002 (after the Veteran's June 1995 heart surgery at a private medical facility) note that the Veteran denied, or did not experience, any symptoms of chest pain. 

The Veteran's June 1995 private medical records show that he underwent a coronary artery bypass graft surgery.  Those records do not make any notation regarding the size of the surgical incision; however, they do note mid thoracotomy and venotomy incisions that healed well with no evidence of dehiscence or infection, as well as mid thoracotomy and venotomy incisions that were well approximated with no evidence of infection.  The private medical records do not indicate that the surgical site reopened and was thereafter surgically closed, or that the Veteran alleged or incurred any symptoms of pain or sensitivity on or around the surgical site. 

In the January 1997 VA Compensation and Pension general examination, the examiner noted that the Veteran had a mid-sternum scar, and that there were no other signs of injuries or surgeries.  In the October 2002 VA Compensation and Pension heart examination, no mention of any scar was made.  In December 2002, the Veteran was noted as having a healed midline surgical scar.  The only VA record that noted a measurable size for a scar was a February 2002 note that stated the Veteran had a two inch biopsy scar, unrelated to treatment of the Veteran's heart disorder.

In a February 2002 cardiology note, the Veteran was shown as having nightly chest pain after being diagnosed with lymphoma.  In that note, the doctor stated that the Veteran appeared to not be taking his prescribed medications correctly (i.e., taking digoxin in place of nitroglycerine), and noted that the Veteran had digoxin toxicity.  In another note that month, the medical provider noted that the Veteran experienced chest pain when he lay down.  The Veteran described the pain as a pressure, not a burning pain, and that he had no relief from his nitroglycerine.  That month, the Veteran was also shown to present chest discomfort from a change in his heart medications due to chemotherapy, and a VA cardiology nursing note noted that the Veteran was improperly using digoxin in place of nitroglycerine.  In March 2002, it was noted that the Veteran continued taking digoxin for his chest pain, and that he had not been taking his nitroglycerine.  The doctor attributed this error to the Veteran being incapable of following instructions very well due to the extreme mental anguish related to his recent diagnosis of lymphoma.  Accordingly, the Board finds that medical records do not show that there was a nexus between the Veteran's chest scar and these reported symptoms of chest pain.

D. Analysis

VA records from November 1993 note that the Veteran was a "poor historian" regarding his medical history.  The Board notes that in his October 1996 Application for Compensation or Pension, the Veteran reported that his heart surgery occurred in June 1996, whereas the record shows that it occurred in June 1995.  However, the Board finds that the Veteran's contemporaneous statements regarding his medical condition as credible, as his inconsistencies were related to dates as opposed to diagnoses, symptoms, and procedures.  

The Board finds that a compensable evaluation for chest scar is not warranted.  The medical evidence from June 1995 to January 2003 does not provide any information or statements regarding the depth of the chest scar, or the surface area that it covered.  The Veteran never claimed, and there is otherwise no evidence to show, that the scar limited his movement.  As such, his scar cannot be considered a deep scar that covered an area or areas up to and/or exceeding 6 square inches under both pre and post-revision Diagnostic Code 7801, or a superficial scar that did not cause limited motion with an area or areas of 144 square inches under pre and post-revision Diagnostic Code 7802.  The record shows that the scar was noted as well healed, with no notation of it being unstable, therefore it was not a superficial, unstable scar under pre-revision Diagnostic Code 7803.  

Medical records note that the Veteran experienced chest pain starting in February 2002.  The Veteran's treatment providers did not note his pain as relating to the chest scar.  His treatment providers reported that the Veteran, during a time of extreme emotional difficulty, was having difficulty with his heart medications.  The Board, even giving the Veteran the benefit of the doubt, understands these records to show that the Veteran's scar was not the source of his reported pain.  As such, the scar does not warrant a compensable rating under pre or post-revision Diagnostic code 7804.  Further, the record is silent on whether the chest scar limited the function of the Veteran's chest, or any other limiting or debilitating factors, and thus he cannot be rated pursuant to pre or post-revision Diagnostic Code 7805.  

The Appellant is not competent to report as to the Veteran's subjective sensations of pain; however, she is competent to testify to things that she was able to observe, such as whether the Veteran reacted as if in pain or that he stated that he was in pain.  However, her statements that the Veteran's surgical incision reopened and was later treated, and that the scar was disfiguring are in conflict with the medical record, and are thus not credible.  Importantly, in making such a finding, the Board is not implying that the Appellant has any intent to deceive.  Rather, the Appellant may be simply mistaken in her recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at * 3 (May 15, 2014)).  

Finally, the Board notes that even if the Veteran's chest scar was to be granted a compensable rating, it would not necessarily afford the Appellant additional benefits.  Under 38 U.S.C.A. § 1114(s), if a veteran has a single service-connected disability rated at 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he, inter alia, has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See also 38 C.F.R. § 3.350 (i).  In the event the Appellant is able in the future to present new and material evidence that substantiates an increased rating of the Veteran's chest scar, she would have to meet this standard in order to receive any additional benefits over those awarded for the Veteran's retroactive 100 percent rating for coronary heart disease status post bypass graft and myocardial infraction presumptively caused by herbicide exposure. 

In summation, while the evidence shows that the Veteran did have a scar on his chest, the preponderance of the evidence is against a finding that his scar meets the threshold for a compensable rating.  Therefore, the benefit of the doubt rule is not for consideration, and the claim must be denied.



ORDER

An initial compensable rating for residual scar on the chest is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


